Citation Nr: 0823765	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-35 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 
2005, for the grant of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date earlier than May 31, 
2005, for the grant of service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss and tinnitus, and assigned both disabilities 10 
percent evaluations each, effective May 31, 2005.  The 
veteran asserts that an earlier effective date is warranted 
for both service-connected disabilities.  

In May 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

The Board notes that during the course of the appeal, the 
veteran's claims file was temporarily brokered to the 
Cleveland, Ohio, VA Regional Office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  By rating decision dated in December 2005, the RO granted 
service connection for bilateral hearing loss and tinnitus.  
10 percent evaluations were assigned, effective from May 31, 
2005.  

3.  The RO was not in possession of any communication prior 
to May 31, 2005, that can reasonably be construed as a formal 
or informal claim for entitlement to VA compensation benefits 
based upon bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 31, 2005, 
for the grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2007).  

2.  The criteria for an effective date prior to May 31, 2005, 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   

The veteran contends that an effective date earlier than May 
31, 2005, is warranted for the grant of service connection 
for bilateral hearing loss and tinnitus.  

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

As previously stated, the veteran was discharged from active 
service in January 1954, and a claim for bilateral hearing 
loss was received on May 31, 2005.  In support of his claim 
is the November 2005 VA examination report which contained 
diagnoses of hearing loss and tinnitus, along with the 
examiner opining that hearing loss and tinnitus "were as 
likely as not" caused by noise exposure in the military.  In 
December 2005, the RO granted service connection for 
bilateral hearing loss and tinnitus, assigning each 
disability a 10 percent evaluation.  The effective date 
established for both disabilities was May 31, 2005, the date 
of receipt of the veteran's claim for bilateral hearing loss.  
The veteran essentially contends that he experienced hearing 
loss and tinnitus since 1952 and would like for his payments 
to go back two years from when he applied for compensation 
benefits, as VA "ha[s] done for others."  

Service connection was ultimately granted based on the 
veteran's specific request for service connection for hearing 
loss, which was received via VA Form 21-526, Application for 
Compensation and Pension, on May 31, 2005.  The Board has 
reviewed the evidence to determine whether a claim, formal or 
informal, was received before May 31, 2005.  

A careful review of the record reflects that the veteran has 
not previously filed claims with VA for various disabilities, 
including bilateral hearing loss and tinnitus.  The record 
shows that the first and only claim for VA benefits was the 
one date-stamped as received at the RO on May 31, 2005.  With 
regard to this finding, the Board notes that the claims file 
does not include any communication of record dated prior to 
that time that can be construed as an informal claim for 
benefits.  38 C.F.R. § 3.155(a).  Accordingly, the earliest 
date that may be assigned for service connection for the two 
disabilities is the date of receipt of the veteran's claim, 
May 31, 2005, which is well after the one year separation 
from the veteran's service period.  

Although it may be argued that entitlement arose earlier than 
the current effective date based on the veteran's assertion 
that he experienced symptoms of hearing loss and tinnitus 
since 1952, there is no medical evidence to support his 
contention.  Even if such evidence was of record "the mere 
presence of medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  Additionally, the Board acknowledges the 
veteran's assertion that the effective date for both 
disabilities should be two years prior to May 31, 2005, 
because other veterans received effective dates two years 
prior to their claim.  The effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection (between a 
claimed disorder and a service-connected disorder) but on the 
date that the application upon which service connection was 
actually awarded was filed with VA.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Since all of the evidence indicates that May 31, 2005, was 
the date of receipt of the veteran's bilateral hearing loss 
claim, and there is no evidence indicating that he filed a 
claim prior thereto, therefore, the assignment of an 
effective date prior to May 31, 2005, for the grant of 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than May 31, 2005, for the award of 
service connection for bilateral hearing loss and tinnitus.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 51 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran on June 2007 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim for an 
earlier effective date and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a July 2007 supplemental 
statement of the case (SSOC) after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA attempted to 
obtain the veteran's service treatment records from the 
National Personnel Records Center.  The National Personnel 
Records Center responded in September 2005 that it could not 
reconstruct the information because of a fire that destroyed 
a large number of service records.  However, VA has obtained 
VA outpatient treatment records from May 2005 to July 2006, 
the veteran's VA examination report, and DRO hearing 
transcript.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an effective date earlier than May 31, 2005, 
for the grant of service connection for bilateral hearing 
loss is denied.  

Entitlement to an effective date earlier than May 31, 2005, 
for the grant of service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


